 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      JEROME JULIUS BROWN, SR.,                           Case No. C19-1699RSM
 9
10                   Plaintiff,                           ORDER TO SHOW CAUSE WHY A BAR
                                                          ORDER SHOULD NOT ISSUE
11                        v.
12    RONALD T. FRANK, et al.,
13
                     Defendants.
14
            This matter comes before the Court sua sponte. It has come to the Court’s attention that
15
16   Plaintiff Jerome Julius Brown has, in less than one year, filed 13 lawsuits in the Western

17   District of Washington, including the present action. The Court has dismissed ten of these
18
     complaints so far as frivolous or otherwise failing to state a claim. The remainder are pending
19
     dismissal for frivolousness on reports and recommendation. Accordingly, the Court will order
20
     Plaintiff Brown to show cause within 21 days why the Court should not enter a vexatious
21
22   litigant and standing bar order against him as more fully described below. The Court will begin
23   by detailing the cases dismissed so far, not including the instant case.
24
            Case No. 19-cv-295-RSM: Mr. Brown brings suit against the United States Postal
25
     Service and various postal officials. Dkt. #5. The facts and causes of action in this Complaint
26
27   are not written in a coherent fashion. For “amount in controversy” Mr. Brown states “John

28   Brennan title company, Liber 6261 Folio 844 being the same as Liber 5348 Folio 480 Pat(ies)



     ORDER TO SHOW CAUSE - 1
     Jerome Julie & Patricia Ann Brown no consideration to sell.” Id. at 5. Mr. Brown is ordered to
 1
 2   show cause why his case should be dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B).

 3   He fails to respond. His case is dismissed.
 4
            Case No. 19-cv-1246-RAJ: Mr. Brown brings suit against the United States Marshal
 5
     Service and others. The Court finds the complaint “largely incomprehensible.” Dkt. #11. For
 6
 7   example, Plaintiff alleges “Conflict of interest name Donald W. Washington. Conflict of

 8   interest not Washington but Capitol City, D.C.. Conflict of Interest, USDC Western District of
 9   Washington.” Dkt. # 9 at 5. Mr. Brown’s complaint is dismissed with leave to amend under 28
10
     U.S.C. § 1915(e)(2)(B). He fails to amend. His case is dismissed.
11
            Case No. 19-cv-1311-RSL: Mr. Brown brings suit against the United States Attorney
12
13   General and others. The Report and Recommendation finds that the complaint is “difficult to

14   decipher and does not appear to include any viable claims or basis for jurisdiction or venue in
15   this Court.” Dkt. #4. For example, Plaintiff “identifies Maryland as his place of residence,
16
     names government officials and attorneys located in Virginia, the District of Columbia, and
17
     Maryland as defendants, alleges a conspiracy to defraud the United States and conversion of
18
19   property in Maryland and/or Virginia, and includes documents associated with criminal issues

20   and district court filings in the states in which the parties reside.” Id. The R&R goes on to note
21
     that Plaintiff Brown “has a history of filing numerous, repetitive, and frivolous lawsuits in the
22
     federal courts across the country” and that “at least three other district courts have limited
23
24   plaintiff’s ability to file new cases.” Id. The R&R recommends dismissal under 28 U.S.C. §

25   1915(e)(2)(B). Cases 19-cv-01655-RAJ and 19-cv-01755-JCC similarly recommend dismissal
26   on an R&R.
27
28



     ORDER TO SHOW CAUSE - 2
            19-cv-01330-JCC: Mr. Brown brings suit against a magistrate judge and others in the
 1
 2   District of Columbia seeking $5,858,000.00 in damages. The Court points out that defendants

 3   are likely immune from suit and states “[n]one of the Defendants reside in this district,
 4
     Plaintiff’s perfunctory statement of his claim does not demonstrate that a substantial part of the
 5
     events underlying his claims occurred here, and Plaintiff has not demonstrated that any of the
 6
 7   Defendants are subject to the Court’s personal jurisdiction.” Dkt. #7. The Court orders

 8   Plaintiff to amend within 21 days. He fails to do so. The case is dismissed pursuant to 28
 9   U.S.C. § 1915(e)(2)(B).
10
            19-cv-01331-JLR: Mr. Brown brings suit against the postmaster general and others. His
11
     proposed complaint is “difficult to decipher and does not appear to include any viable claims or
12
13   basis for jurisdiction or venue in this Court.” Dkt. #5. He identifies Maryland as his place of

14   residence, names as defendants officials, employees, and a division all associated with the
15   United States Post Office and located in Virginia and the District of Columbia, appears to
16
     allege some type of fraud and/or property damage, and includes documents associated with
17
     district court cases and other issues in the states in which the parties reside. Dismissal is
18
19   recommended in an R&R, Mr. Brown fails to file objections, and the case is dismissed pursuant

20   to 28 U.S.C. § 1915(e)(2)(B).
21
            19-cv-01416-RSM: Plaintiff’s proposed complaint is “difficult to decipher and does not
22
     appear to include any viable claims or basis for jurisdiction or venue in this Court.” Dkt. #5.
23
24   He identifies Maryland as his place of residence, names as defendants several individuals also

25   located in Maryland, appears to allege a breach of contract, and includes documents associated
26   with district and circuit courts in Maryland. Id. Dismissal is recommended in an R&R, Mr.
27
     Brown fails to file objections, and the case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
28



     ORDER TO SHOW CAUSE - 3
            19-cv-01484-JCC: Plaintiff brings suit against the Administrative Office of the U.S.
 1
 2   Courts and others. Plaintiff’s proposed complaint is largely incomprehensible and does not

 3   appear to allege a viable claim. The complaint appears to be for employment discrimination,
 4
     however, when asked to provide a statement of Plaintiff’s claim, Plaintiff stated “FCC Case ID
 5
     H00000002197974 Summary Coordinators Clarification Solutions Public Safety 911
 6
 7   Communications Police, EMS Fire Department Brown County FCC Licensing.” Dkt. #1-1 at

 8   4. Dismissal is recommended in an R&R, Mr. Brown fails to file objections, and the case is
 9   dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
10
            19-cv-01503-RSM: Plaintiff’s proposed complaint is “difficult to decipher, and appears
11
     to allege some kind of fraudulent conversation of property.” Dkt. #4. He also failed to sign the
12
13   proposed complaint and it does not appear to include any viable claims or basis for jurisdiction

14   and venue in this Court. Dismissal is recommended in an R&R, Mr. Brown fails to file
15   objections, and the case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
16
            19-cv-01593-JLR: Mr. Brown again brings suit against the United States Attorney
17
     General and others. Plaintiff’s proposed complaint is largely incomprehensible and does not
18
19   appear to allege a viable claim. The complaint purports to seek a writ of mandamus to compel

20   the Director of the FBI “to perform a dutie [sic] owed to Plaintiff Badge as FBI Unit.” Dkt. 1-1
21
     at 1. When asked to provide a statement of his claim, Plaintiff states only: “Classified AA AA
22
     TT01 01 05 AA AA 02 05 04TTR by Director Louis I. Freeh. Court of Appeals Case No. 18-
23
24   5052 Granted Complaint FBI Director. Court of Appeals Case No. 18-05164 Granted

25   Employment Job Discrimination Cause title 42 USCS 2000 E.” Id. at 4.               Dismissal is
26   recommended in an R&R, Mr. Brown fails to file objections, and the case is dismissed pursuant
27
     to 28 U.S.C. § 1915(e)(2)(B).
28



     ORDER TO SHOW CAUSE - 4
 1
 2          19-cv-01694-JCC: Mr. Brown brings suit against parking enforcement, police officers,

 3   and various judicial officers. Plaintiff’s proposed complaint alleges that defendant “Parking
 4
     enforcement” owes Plaintiff $20,000. Dkt. #1-1 at 5. To support this claim, Plaintiff alleges
 5
     “Takoma Park Police Department citizen complaint form, not log#, no date received, no
 6
 7   receiving supervisor.” Id. Dismissal is recommended in an R&R, Mr. Brown fails to file

 8   objections, and the case is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).
 9          The above cases demonstrate that Plaintiff has committed litigation misconduct by
10
     filing numerous frivolous actions and refusing to respond to the Court’s orders to clarify his
11
     claims. All of Plaintiff's prior actions have resulted in dismissals for failure to state a claim
12
13   upon which relief may be granted and for frivolousness. Plaintiff’s actions have placed an

14   unwarranted burden on this district and follow a pattern. In each action, Plaintiff filed a
15   complaint that fell well short of meeting basic notice pleading requirements under Federal Rule
16
     of Civil Procedure 8, and otherwise violated 28 U.S.C. § 1915(e)(2)(B). When ordered to
17
     amend his pleading or show cause why the case should not be dismissed, he failed to file a new
18
19   pleading, objections, or some other coherent response.

20          The All Writs Acts, 28 U.S.C. § 1651(a), provides district courts with the inherent
21
     power to enter pre-filing orders against vexatious litigants. Molski v. Evergreen Dynasty Corp.,
22
     500 F.3d 1047, 1057 (9th Cir. 2007). Although such orders should be rare, “[f]lagrant abuse of
23
24   the judicial process cannot be tolerated because it enables one person to preempt the use of

25   judicial time that properly could be used to consider the meritorious claims of other litigants.”
26   De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). A vexatious litigant order should
27
     be entered when (1) the litigant has received notice and a chance to be heard before the order is
28



     ORDER TO SHOW CAUSE - 5
     entered, (2) there is an adequate record for review, (3) the litigant’s actions are frivolous or
 1
 2   harassing, and (4) the vexatious litigant order is “narrowly tailored to closely fit the specific

 3   vice encountered.” Id. at 1147-48; Molski, 500 F.3d at 1057.
 4
            Given all of the above, the Court now ORDERS that Mr. Brown is to SHOW CAUSE
 5
     why a vexatious litigant bar order should not issue in this district. Specifically, such a bar order
 6
 7   would include the following restrictions: 1) all of Plaintiff’s future pro se complaints in this

 8   district are to be filed under a miscellaneous case number specifically designated for this
 9   purpose pending the Court’s review of each such complaint; 2) the Clerk will not issue
10
     summons in any pro se action of Plaintiff without approval of the Court; 3) the Court may
11
     dismiss any future pro se complaint upon a finding that the complaint suffers from the same
12
13   effects outlined above without issuing an order to show cause. Mr. Brown’s Response is due

14   no later than 21 days from the date of this Order and may not exceed 12 pages.                  No
15   attachments are permitted. Failure to file this Response will result in the issuance of the above
16
     bar order.
17
            DATED this 15th day of November, 2019.
18
19
20
21
                                                   A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 6
